                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF NEW YORK
___________________________________________

ALBERT HARRIOTT, 12-A-3257

                                    Plaintiff,                    DECISION AND ORDER
                                                                  15-CV-6135 CJS
                      vs.

ANTHONY ANNUCCI, Acting Commissioner
of the New York Department of Corrections, et al.,

                              Defendants.
____________________________________________

                                        APPEARANCES
For Plaintiff:                                       Albert Harriott, pro se
                                                     12-A-3257
                                                     UPSTATE CORRECTIONAL FACILITY
                                                     Box 2001
                                                     Malone, NY 12953

For Defendants:                                      Hillel David Deutsch, A.A.G.
                                                     NYS Attorney General’s Office
                                                     Department of Law
                                                     144 Exchange Boulevard
                                                     Rochester, NY 14614
                                                     (585) 327-3222

                                       INTRODUCTION
        Siragusa, J. Before the Court in this prisoner civil rights case is Defendants’ motion

for summary judgment, filed on August 23, 2018, ECF No. 93. Defendants contend that

Plaintiff failed to properly exhaust administrative remedies with at least two, and possibly all

three of his smoking bunkmates, or to put the medical officer on notice that he was suffer-

ing from second-hand smoke. For the reasons stated below, the Court grants the applica-

tion.
                                         BACKGROUND
       In its Decision and Order filed on March 8, 2018, ECF No. 76, the Court addressed

Defendants’ Rule 12(c) motion for judgment on the pleadings and dismissed Plaintiff’s

claims numbered 2, 3, 4, and 5, and permitted claims numbered 1, 6, 7, 8, and 9 to go for-

ward. The Court then permitted motion practice on the issue of exhaustion and both parties

have filed papers concerning that issue. As outlined below, the Court determines that there

is no material issue of fact, and that Plaintiff failed to put the facility on notice of the nature

of his grievance as required by statute prior to bringing this lawsuit.

       Plaintiff contends that he was bunked with three chain-smoking inmates in a cell that

had an attached outdoor exercise area (where smoking was permitted). He states that his

bunkmates chain-smoked inside the cell, where prison regulations prohibited it.

       Defendants deposed Plaintiff on May 1, 2018, and provided the Court with a portion

of the deposition testimony. Defense Counsel focused on whether Plaintiff had complained

to anyone about his in-cell smoking bunkmates. For example, Plaintiff was asked the follow-

ing questions and gave the following responses:

       Q. Did you write any sort of—let’s start with informal grievance, either written
       or oral, did you—did you tell anybody, hey, he’s smoking in the cell, he’s not al-
       lowed to do that?

       A. We both—my bunkmate and I, we both tried—what’s the word I’m looking
       for? We both tried to get separated and get to different cells because he—he—
       he asked officers, himself, yo, can I go over here with this guy? And I asked of-
       ficers also, you know, can you just move me over here? I even collected DIN
       numbers from other dudes that don’t smoke. And that’s a rarity to find guys in
       prison that don’t smoke.

               So I—those are people I would like to also call if I get chance at a depo-
       sition because I even did the legwork. So it wasn’t no just sitting on my hands.
       I was—I don’t smoke. That’s a big deal.

       Q. So is there an area in the cell—is there an area that’s designed for smoking,
       like some sort of something outside, by a window, or anything like that?


                                                2
       A. They say the rec pen. It’s a pen that’s right attached to the cell, like how you
       would have an Upstate box.

                                             * * *

       Q. Okay. Did you complain to an officer or a sergeant about him smoking?

       A. Yeah. I complained to the gallery officer. I told you at the start, the gallery
       officer. And then when that didn’t work, you ask the sergeant. I wrote the
       block sergeant about three times. I filed grievances.

Harriott Dep. 8:2–23; 10:8–14. Plaintiff went on to describe that he did file a formal griev-

ance with the Inmate Grievance Clerk, and explained that he was “just receiving a backlash

behind the grievance.” Id. 12:4–5. The Clerk advised him to “sign off” on the grievance to

stop the retaliation, and Plaintiff did that, knowing he could reopen the grievance within five

years. Id. 12:8–13. The “backlash” he was receiving was due to his and his bunkmate’s at-

tempts to informally obtain a transfer for either one of them. Id. 14:4–9. Thus, Plaintiff vol-

untarily elected not to go through the grievance process concerning the first bunkmate’s

chain-smoking inside the cell they shared.

       Plaintiff conceded that he did not file a grievance about the second bunkmate he

was assigned who also smoked in the cell. Id. 18:10–12. He was eventually assigned a third

bunkmate, who also smoked. Id. 20:13–15. Defense counsel asked the following questions

and received the following responses from Plaintiff:

       Q. So why didn’t—at any point, why didn’t you—well, yeah. At any point, did you
       go to a corrections officer or to medical and say look, I’ve got this problem.
       I’ve got a bunkmate and he smokes inside the cell. He doesn’t smoke in the
       designated area? Did you ever say that to anyone?

       A. I don’t think I went to medical and spoke like that. I just told them that lis-
       ten, I’m—I’m—I’m—I’m getting hurt from the secondhand smoke. I need to be—
       I need to be moved. I even spoke to counselors. My whole thing was getting
       moved. The whole legal process that you’re explaining now, if I’d have said it
       like that, then they would have had to move me. If I had known that, I would
       have said that.



                                               3
              But because I didn’t know that, I did my whole—the imperative thing for
      me was getting out of the secondhand smoke. All I wanted to do was go out of
      the smoke. I asked to be housed by myself. I found an inmate that doesn’t
      smoke. I tried to cure the process, but they just kept putting me with smokers
      just to retaliate, instead of just making the thing right.

      Q. Okay. The question I’m asking is at any point, did you go to any member of
      staff?

      A. Yes.

      Q. When I say any member of staff, I’m including anybody who’s employed,
      whether they’re a correctional officer or not, any member of staff at Five
      Points and say hey, I’ve got this bunkmate and he’s smoking where he
      shouldn’t be. He’s smoking inside the cell. Did you ever say that to anyone—
      any member of staff?

      A. I don’t—I don’t know. I might have. I might have. I don’t—I’m not sure. I’m
      not sure how all the conversations went.

Harriott Dep. 21:5–22:14.

      Plaintiff conceded he was “cleared to be double-bunked.” Id. 22:15–18. This is perti-

nent to the only grievance he filed and followed through on: the grievance dated December

11, 2012. Deutsch Decl. Ex. B, Aug. 23, 2018, ECF No. 93-5. Regarding that grievance, the

Central Office Review Committee (“CORC”) wrote:

      Upon full hearing of the facts and circumstances in the instant case, the ac-
      tion requested herein is hereby accepted only to the extent that CORC upholds
      the determination of the Superintendent for the reasons stated.

      CORC notes from further investigation that the grievant’s initial Double Cell In-
      formation Sheet was inadvertently misplaced, and that he was moved to a
      single cell when the error was discovered. CORC asserts that the facility ad-
      ministration has taken appropriate action and a Double Cell Information Sheet
      was completed after the grievant was re-screened. In addition, it is noted that
      he was found suitable for double celling. CORC also asserts that the depart-
      ment has a no indoor smoking policy, and has not been presented with a
      compelling reason to change the screening process for inmates assigned to
      double cell housing. No malice by staff is noted.

      CORC notes that Directive #4040, § 701.6(b) states, in part, that no reprisals
      of any kind shall be taken against an inmate or employee for good faith utili-
      zation of this grievance procedure. An inmate may pursue a complaint that a
      reprisal occurred through the grievance mechanism.

                                             4
        In regard to the grievant’s appeal, CORC asserts that inmates are not entitled
        to be housed in the cell of their choice, and upholds the discretion of the facil-
        ity administration to move inmates within the facility. He is advised to address
        any specific concerns regarding his cell assignment to area supervisory staff
        and medical issues via sick call for the most expeditious means of resolution.

Deutsch Decl. Ex. B, Aug. 23, 2018, ECF No. 93-5. Defendants contend that the only com-

pleted grievance was this that CORC addressed.


The Parties’ Rule 56 Statements
        As required by Western District of New York Local Rule of Civil Procedure 56 (2018 &

2019), Defendants submitted a statement of facts and an Irby notice to Plaintiff. 1 Plaintiff

filed what he titled a Rule 56 Statement in response. Pl’s Rule 56 Statement, Sept. 24,

2018, ECF No. 96. Plaintiff did not dispute Defendants’ assertion that he “exhausted a sin-

gle grievance on the subject of being exposed to Environmental Tobacco Smoke, grievance

FTP-26898-12.” Def.s’ Rule 56.2 [sic] 2 Statement ¶ 1. In his responding statement, Plaintiff

stated that he filed a New York Civil Procedure Law and Rules Article 78 proceeding, but

contrary to the local rule, gives no citation to evidentiary proof of that assertion. Pl.’s Rule 56

Statement ¶ 2. 3 Plaintiff does state that he “complained to Medical Staff at FPCF about be-

ing exposed to high levels of ETS on numerous occasions,” and that he “complained to Ser-

geants, Lieutenants, Superintendents & Commissioners” as well as “Congressman Hakeem

Jeffries.” Id. ¶¶ 5–7.



        1  Notice to pro se litigants, as required by W.D.N.Y. Loc. R. Civ. P. 56(b) and Error! Main Document
Only.Irby v. New York City Transit Authority, 262 F.3d 412, 414 (2d Cir. 2001). Rule 56.2 [sic] Notice, Aug. 24,
2018, ECF No. 93-2.
        2Under the Court’s local rules from 2003, the requirement to file a factual statement with a Rule 56
motion was numbered 56.2. It has been numbered as simply “56” since at least 2011.
        3 The Court’s research found a decision by the New York Appellate Division in which that court ad-
dressed Plaintiff’s complaint about a misbehavior report for a urine test that was positive for cannabinoids.
The appellate court upheld the Tier III disciplinary hearing determination. Matter of Harriott v. Annucci, 2015
NY Slip Op 06468, ¶ 1, 131 A.D.3d 754, 754, 13 N.Y.S.3d 918, 919 (N.Y. App. Div. 3d Dep’t 2015).

                                                        5
Remaining claims
        Plaintiff’s remaining claims consist of the following: (1) double-bunking with a smok-

er; (6) cell search, February 19, 2014; (7) harassment, August 13 & 14, 2013; (8) retalia-

tion, July 10, 2013; and (9) finger injury, August 2012. The exhaustion issue affects only the

first claim.

                              SUMMARY JUDGMENT STANDARD
        Summary judgment may not be granted unless Athe pleadings, depositions, answers

to interrogatories, and admissions on file, together with the affidavits, if any, … demonstrate

the absence of a genuine issue of material fact,” Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986), and “the movant is entitled to judgment as a matter of law,” Fed. R. Civ. P. 56(a)

(2015). “In moving for summary judgment against a party who will bear the ultimate burden

of proof at trial, the movant may satisfy this burden by pointing to an absence of evidence to

support an essential element of the nonmoving party’s claim.@ Gummo v. Village of Depew,

75 F.3d 98, 107 (2d Cir. 1996) (citation omitted).

        The burden then shifts to the non-moving party to demonstrate specific facts showing

that there is a genuine issue for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250

(1986). To do this, the non-moving party must present evidence sufficient to support a jury

verdict in its favor. Id. at 249. A[F]actual issues created solely by an affidavit crafted to op-

pose a summary judgment motion are not >genuine= issues for trial.@ Hayes v. N.Y. City Dep’t

of Corr., 84 F.3d 614, 619 (2d Cir. 1996). Summary judgment is appropriate only where, Aaf-

ter drawing all reasonable inferences in favor of the party against whom summary judgment

is sought, no reasonable trier of fact could find in favor of the non-moving party.@ Leon v.

Murphy, 988 F.2d 303, 308 (2d Cir. 1993). The parties may only carry their respective bur-

dens by producing evidentiary proof in admissible form. Fed. R. Civ. P. 56(c)(1). The underly-


                                               6
ing facts contained in affidavits, attached exhibits, and depositions, must be viewed in the

light most favorable to the non-moving party. United States v. Diebold, Inc., 369 U.S. 654,

655 (1962).

                                          ANALYSIS
       Defendants argue that despite filing one grievance that was taken through the full

appellate process all the way to CORC, he failed to put the correctional facility on notice that

his bunkmate was smoking inside the cell and not outdoors in the attached exercise pen.

Therefore, they contend that he has failed to meet the requirement of exhaustion set out in

42 U.S.C. § 1997e. The Second Circuit elaborated on the exhaustion requirement in John-

son v. Testman, 380 F.3d 691 (2d Cir. 2004), where it wrote:

       The PLRA’s exhaustion requirement is designed to “afford[] corrections offi-
       cials time and opportunity to address complaints internally before allowing the
       initiation of a federal case.” Porter, 534 U.S. at 524-25. As such, it is not dis-
       similar to the rules of notice pleading, which prescribe that a complaint “must
       contain allegations sufficient to alert the defendants to the nature of the claim
       and to allow them to defend against it.” Freedom Holdings, Inc. v. Spitzer, 357
       F.3d 205, 234 (2d Cir. 2004). Thus, the Seventh Circuit has held that, if pris-
       on regulations do not prescribe any particular content for inmate grievances,
       “a grievance suffices if it alerts the prison to the nature of the wrong for which
       redress is sought. As in a notice pleading system, the grievant need not lay
       out the facts, articulate legal theories, or demand particular relief. All the
       grievance need do is object intelligibly to some asserted shortcoming.” Strong
       v. David, 297 F.3d 646, 650 (7th Cir. 2002).

Johnson, 380 F.3d at 697. Citing to Johnson, the Northern District observed that the griev-

ance “must place defendants on notice of what, substantively, is claimed in order to permit

a proper investigation.” Messa v. Woods, No. 9:07-CV-306, 2009 U.S. Dist. LEXIS 87211,

*19, 2009 WL 3076120, *6 (N.D.N.Y. Jul. 30, 2009) (Report & Recommendation), aff’d

2009 U.S. Dist. LEXIS 87132, 2009 WL 3076120 (N.D.N.Y. Sept. 23, 2009).

       Defendants argue that neither the wording of his grievance, nor his oral complaints,

placed the facility on notice that his bunkmate was smoking inside the cell, not just in the


                                               7
outdoor exercise pen. When he stated at his deposition that his bunkmate smoked inside

the cell, defense counsel then pursued questions concerning whether Plaintiff ever articu-

lated that concern to anyone, including his bunkmate. He did not. His written grievance con-

tained the following “Description of Problem”:

          On 11/8/12 I was, for the second time bunked with a smoker named J. Green
          (98B1357). He was never screened before being bunked with me. I wrote
          numerous sergeants & deputies, and had my family call about the smoking is-
          sues. I also had a government official send an e-mail about the first issue I
          had with the smoking, only to be bunked with another smoker. These issues
          are deteriorating my health.

Inmate Grievance Complaint No. FPT-26898-12 attached to Deutsch Decl. as Ex. B. In the

section titled “Action requested by inmate,” he wrote: “to not be subjected to second hand

smoke and to stop all! retaliation by all administrative staff.” Id.

          Jeffrey Rocker, Deputy Superintendent for Security at Five Points Correctional Facility,

submitted a declaration in which he explained how smoking grievances were handled. He

stated:

          4. When an inmate files a grievance about a smoking bunkmate, there are
          two possible scenarios, which engender two different investigations. If an in-
          mate grieves only that his bunkmate is a smoker, but does not inform the fa-
          cility the bunkmate is smoking inside the cell, the only question is whether the
          grievant is cleared to double bunk. If he has been so cleared, the investigation
          ends, as there is nothing further of relevance, and the grievant is informed
          that he should discuss any medical issues with medical staff. If medical staff
          determines the inmate should not be bunked with a smoker for medical rea-
          sons, he will be transferred to a different cell, given a non-smoking bunkmate,
          or permitted to single bunk.

          5. If an inmate is cleared to double bunk, and medical staff does not change
          that status (either because medical staff finds no problem or because the in-
          mate refuses to discuss the issue with medical staff), there is no penological
          basis for an inmate to be moved to a different cell or given a different bunk-
          mate. The potential inconveniences of having a smoking bunkmate do not
          create cause for a transfer. Inmates are not entitled to the cellmate of their
          choice and sometimes incarceration creates living conditions which are in-
          convenient.


                                                 8
      6. If, however, an inmate grieves that his bunkmate is smoking inside the cell,
      a different investigation entirely is undertaken. No inmate is cleared to bunk
      with an inmate who smokes inside the cell.

      7. Accordingly, a typical investigation into such a grievance would include in-
      terviewing the grievant, the grievant’s bunkmate, any potential witnesses who
      may have seen the grievant’s bunkmate smoking in the cell, to determine if
      the allegations are correct. Staff may also be asked to watch for incidents or
      evidence of the grievant’s bunkmate smoking in the cell.

      8. If the inmate is found to be smoking in the cell, he will be given a warning,
      and if he persists, he would likely receive a misbehavior report.

      9. Such an investigation is time consuming, risks creating friction between
      inmates, and may result in the smoking party getting a misbehavior ticket, so
      it is not undertaken unless the grievant explicitly alleges that his bunkmate
      smokes in the cell.

      10. In the event an inmate believes his grievance has been misunderstood
      based on the response given by the IGRC, he must note this in his appeal to
      the Superintendent, as the appeal is the inmate’s opportunity to explain what
      should have been investigated or what he is trying to grieve.

      11. If, for instance, an inmate grieved only that his bunkmate smoked, but in-
      tended to grieve that his bunkmate smoked in the cell, his appeal to the Su-
      perintendent would be his opportunity to explain that believed his bunkmate
      should have been interviewed or an investigation conducted into his bunk-
      mate smoking in the cell. If an issue such as a bunkmate who smokes in the
      cell is not stated in the grievance or appeal, the facility will have no knowledge
      of it and will be unable to investigate it.

      12. If an inmate is experiencing medical problems as a result of a situation
      arising in a cell, whether the source is a bunkmate who smokes or any other
      reason, said inmate will be transferred out of a cell if it is deemed medically
      necessary by medical staff.

      13. To obtain a medical transfer, the inmate must address the issue to medi-
      cal staff. If, for instance, medical staff determines that an inmate cannot be
      bunked with a smoking inmate for medical reasons, the inmate will be provid-
      ed a non-smoking bunkmate or placed in a single cell….

      16. By failing to alert staff of the fact his bunkmate smoked in the cell or the
      physical toll he now claims the smoke exposure caused, Plaintiff failed to put
      the facility on notice of his complaint and did not allow the facility any oppor-
      tunity to rectify the problem.

Rocker Decl. ¶¶ 4–13 & 16, Aug. 23, 2018, ECF No. 93-3. Leorna Deming, a registered


                                              9
nurse at Five Points Correctional Facility, provided a declaration in which she stated she re-

viewed Plaintiff’s medical records and determined that “from the beginning of December

2012 through the end of February 2013, Plaintiff visited sick call four times. He did not

complain of smoking-related injuries, diseases or ailments on any of these occasions.” Dem-

ing Decl. ¶ 5, Aug. 23, 2018, ECF No. 93-4.

        Because Plaintiff failed to put the facility on notice that his third bunkmate was

smoking in the room, and failed to grieve smoking by his first two bunkmates, he has not

complied with the exhaustion requirement set out in 42 U.S.C. § 1997e.

                                         CONCLUSION
        Plaintiff has failed to exhaust his first claim (double-bunking with a smoker). Accord-

ingly, the Court grants Defendants’ motion for summary judgment, ECF No. 93, and dismiss-

es the first claim. The following claims remain: (6) cell search, February 19, 2014; (7) har-

assment, August 13 & 14, 2013; (8) retaliation, July 10, 2013; and (9) finger injury, August

2012.

IT IS SO ORDERED.

DATED: October 17, 2019
       Rochester, New York

                                            /s/ Charles J. Siragusa
                                            CHARLES J. SIRAGUSA
                                            United States District Judge




                                              10
